People v Mitchell (2015 NY Slip Op 00312)





People v Mitchell


2015 NY Slip Op 00312


Decided on January 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2015

Tom, J.P., Friedman, Acosta, Saxe, Kapnick, JJ.


13940 125N/08

[*1] The People of the State of New York, 	SCI Respondent,
vTiffany Mitchell, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Martin J. Foncello of counsel), for respondent.

Judgment, Supreme Court, New York County (Anthony J. Ferrara, J., at plea; Ellen Coin, J. at dismissal motion and sentencing), rendered August 12, 2011, convicting defendant of attempted criminal possession of a controlled substance in the fifth degree, and sentencing her to a term of one year, unanimously affirmed.
The court properly exercised its discretion in denying defendant's CPL 210.40 motion to dismiss the information in furtherance of justice. There is no "compelling factor" (CPL 210.40[1]) that would warrant that "extraordinary remedy" (People v Moye,  302 AD2d 610, 611 [2d Dept 2003]). On the contrary, defendant failed to comply with her plea agreement as a result of
her subsequent arrests, drug use relapses, and absences from mandated treatment. Moreover, there was evidence of her involvement in a fraudulent unemployment benefits scheme.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 13, 2015
CLERK